Name: Council Regulation (EEC) No 4266/88 of 21 December 1988 on the application of Decisions No 2/88, No 3/88 and No 4/88 of the EEC-Finland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  chemistry;  international trade;  EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 No L 379 / 6 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4266 /88 of 21 December 1988 on the application of Decisions No 2/ 88, No 3 / 88 and No 4/ 88 of the EEC Finland Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation HAS ADOPTED THIS REGULATION: Article 1 \ Decisions No 2 / 88 , No 3 / 88 and No 4 / 88 of the EEC Finland Joint Committee shall apply in the Community . The text of the Decisions is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Republic of Finland was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas , by virtue ofArticle 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement , the Joint Committee has adopted Decisions No 2/ 88 , No 3 / 88 and No 4/ 88 supplementing and amending Protocol 3 ; Whereas it is necessary to apply this Decision in the Community , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU